 Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 1 of 29 Page ID #:1




 1   V. James DeSimone (SBN: 119668)
     vjdesimone@gmail.com
 2   Carmen D. Sabater (SBN: 303546)
 3   cds820@gmail.com
     Diem T. Ha (SBN: 328441) Of-Counsel
 4
     dha@bohmlaw.com
 5   V. JAMES DESIMONE LAW
 6
     13160 Mindanao Way, Suite 280
     Marina del Rey, California 90292
 7   Telephone: 310.693.5561
 8   Facsimile: 323.544.6880
 9   Attorneys for PLAINTIFF,
     NICHOLAS STERN
10
                            UNITED STATES DISTRICT COURT
11
                           CENTRAL DISTRICT OF CALIFORNIA
12
13
     NICHOLAS STERN,                                  Case No: 2:21-CV-03760
14
15          PLAINTIFF,                                PLAINTIFF’S COMPLAINT
                                                      FOR DAMAGES
16          v.                                        First Amendment Violation (42
17                                                    U.S.C. 1983)
     CITY OF LOS ANGELES, a                           Fourth Amendment Violation (42
18
     municipal entity; CHIEF MICHEL                   U.S.C. § 1983)
19   MOORE; DOE ARRUE; DOE                            Violation of Bane Civil Rights Act
20
     CLARK; DOE MARTIN; and                           (Civil Code § 52.1)
     DOES 1-100 inclusive,                            Assault and Battery
21                                                    Negligence
22          DEFENDANTS.                               Intentional Infliction of
                                                      Emotional Distress
23
                                                      Negligent Infliction of Emotional
24                                                    Distress
25
                                                      DEMAND FOR JURY TRIAL
26
27
28
                                                  1
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
 Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 2 of 29 Page ID #:2




 1          PLAINTIFF, NICHOLAS STERN (hereinafter “PLAINTIFF” or “Mr.
 2   STERN”), respectfully submits this Complaint against DEFENDANTS CITY OF
 3   LOS ANGELES (hereinafter “THE CITY”), Police Chief MICHEL MOORE
 4   (hereinafter “CHIEF MOORE”), DOE ARRUE (hereinafter “ARRUE”), DOE
 5   CLARK (hereinafter “CLARK”), DOE MARTIN (hereinafter “MARTIN”), and
 6   DOES 1-100 (hereinafter collectively DEFENDANTS), inclusive, for Damages and
 7   Demand for Jury Trial and alleges as follows:
 8                                   NATURE OF ACTION
 9          1.     This civil rights action seeks compensatory damages against
10   DEFENDANTS and punitive damages only from DEFENDANTS CHIEF
11   MOORE, ARRUE, CLARK, MARTIN, and DOES 1-100 for violating various
12   rights under the United States Constitution and state law in connection with
13   officers’ unjustified assault and use of excessive force of NICHOLAS STERN
14   while he was documenting the protests in Los Angeles as a member of the press by
15   DEFENDANTS ARRUE, CLARK, MARTIN, and DOES 1-100 of the Los
16   Angeles Police Department (hereinafter “LAPD”).
17          2.     This action arises out of protests across the United States and other
18   nations following the murder of George Floyd by officers with the Minneapolis
19   Police Department. After the deaths of Breonna Taylor and Ahmaud Arbery and
20   others, hundreds of thousands of people around the country and globe
21   simultaneously expressed the collective condemnation for the deaths of Black,
22   Indigenous and People of Color (hereinafter “BIPOC”) men and women at the
23   hands of law enforcement and vigilantes condoned by local law enforcement and
24   their support for the Black Lives Matter movement. Large demonstrations occurred
25   in the Los Angeles area, and the vast majority of the participants were peaceful,
26   principled individuals exercising their First Amendment Right to assemble to seek
27   redress for grievances. Members of the press were also present, documenting the
28   events as a right afforded to them under the First Amendment.
                                                  2
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
 Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 3 of 29 Page ID #:3




 1          3.     Over the course of approximately a week, the LAPD arrested more
 2   than 2600 individuals engaged in peaceful protest, recklessly shot directly at
 3   unarmed and peaceful citizens with less lethal rubber bullets, tear gas bombs,
 4   pepper spray projectiles, and used batons to unnecessarily strike people, thereby
 5   using excessive and unreasonable force causing injury and harm to law abiding
 6   protestors and members of the press. Moreover, given the green light to use less
 7   lethal projectiles to thwart free speech and freedom of the press, LAPD officers
 8   targeted members of the press to violent assaults by shooting less lethal rounds
 9   directly at them without justification, provocation, or warning.
10          4.     THE CITY has been repeatedly sued for the tactics the LAPD engaged
11   in over the course of the above-mentioned arrests. The LAPD used, excessive force
12   with reckless operation of police armament including, but not limited to, tear gas
13   bombs, rubber bullets, other less-lethal projectiles, and batons, and neglected to
14   provide care for injured citizens. By violently and with reckless disregard for the
15   safety of citizens firing projectiles into a crowd of unarmed and peaceful protestors
16   and members of the press, including PLAINTIFF, DEFENDANTS violated Mr.
17   STERN’s rights under the United States and California Constitutions.
18          5.     At all relevant times, DEFENDANTS ARRUE, CLARK and
19   MARTIN were members of the LAPD and were duly authorized employees of the
20   County, acting under color of law within the course and scope of their respective
21   duties as LAPD officers and with the complete authority and ratification of the
22   DEFENDANT THE CITY.
23          6.     DEFENDANTS ARRUE, CLARK, MARTIN, and DOES 1-100 are
24   directly liable for PLAINTIFF’s injuries under state law pursuant to California
25   Government Code § 820.
26          7.     DEFENDANTS, THE CITY, CHIEF MOORE, ARRUE, CLARK,
27   MARTIN, and DOES 1-100 also proximately caused Mr. STERN’s injuries and are
28   liable under state law pursuant to California Government code §§ 815.2 and 820.
                                                  3
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
 Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 4 of 29 Page ID #:4




 1          8.     DEFENDANTS ARRUE, CLARK, MARTIN, and DOES 1-100
 2   (“DOE OFFICERS”) are directly liable for PLAINTIFF’s injuries under federal law
 3   pursuant to 42 U.S.C. § 1983.
 4          9.     DEFENDANTS THE CITY, CHIEF MOORE, and DOES 1-100 also
 5   proximately caused PLAINTIFF’s injuries and are liable under state and federal law
 6   and under principles set forth in Monell v. Department of Social Services, 436 U.S.
 7   658 (1978).
 8          10.    DEFENDANT THE CITY by summarily rejecting Mr. STERN’s
 9   Claim for Damages, have proven unwilling to accept responsibility for the wrong
10   committed by their officers. The CITY continues to violate citizens’ rights by
11   ignoring the allegations and preventing these incidents from happening.
12          11.    The policies and customs behind assaulting peaceful members of the
13   press such as Mr. STERN’S are fundamentally unconstitutional and constitute a
14   menace of major proportions to the public. Accordingly, insofar as Mr. STERN
15   herein seeks by means of this action to hold accountable those responsible for the
16   unjustified assault, use of force, and failure to provide proper emergency care of
17   Mr. STERN.
18                                PARTIES AND THEIR AGENTS
19          12.    PLAINTIFF Mr. STERN is an adult male over the age of eighteen
20   (18), and at all times mentioned in this Complaint was a resident of the County of
21   Los Angeles, California.
22          13.    At all relevant times mentioned herein, PLAINTIFF is a member of
23   the press. He is a member of the National Press Photographers Association, and
24   British Press Photographers Association, and his work has been published in major
25   publications in the United States and internationally such as CNN, Newsweek, The
26   BBC, and Time.
27          14.    DOE ARRUE (hereinafter “ARRUE”) is an individual and an officer
28   of the LAPD during the time of the incidents. ARRUE was under the direct
                                                  4
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
 Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 5 of 29 Page ID #:5




 1   supervision, employ, agency and control of LAPD. Plaintiff is informed and
 2   believes, and thereon alleges, that ARRUE is, and at all relevant times has been a
 3   resident of California.
 4          15.    DOE CLARK (hereinafter “CLARK”) is an individual and an officer
 5   of the LAPD during the time of the incidents. CLARK was under the direct
 6   supervision, employ, agency and control of LAPD. Plaintiff is informed and
 7   believes, and thereon alleges, that CLARK is, and at all relevant times has been a
 8   resident of California.
 9          16.    DOE MARTIN (hereinafter “MARTIN”) is an individual and an
10   officer of the LAPD during the time of the incidents. MARTIN was under the direct
11   supervision, employ, agency and control of LAPD. Plaintiff is informed and
12   believes, and thereon alleges, that MARTIN is, and at all relevant times has been a
13   resident of California.
14          17.    PLAINTIFF is informed and believed DOES 1-100 are individuals
15   living in the County of Los Angeles, California. At all relevant times, DOES 1-100
16   were public employees and agents of DEFENDANT THE CITY and were acting
17   with the course and scope of their respective duties as police officers and with
18   complete authority and ratification of their principal DEFENDANT THE CITY.
19          18.     At all relevant times, DEFENDANTS DOES 1-100 were duly
20   appointed officers and/or employees or agents of THE CITY subject to oversight
21   and supervision by THE CITY’S elected and non-elected officials.
22          19.     PLAINTIFF is informed and believes, and thereon alleges, that DOES
23   1-100 were agents, servants, and employees of DEFENDANT THE CITY and/or
24   the LAPD.       PLAINTIFF is ignorant of the true names and capacities of
25   DEFENDANTS sued herein as DOES 1-100, inclusive, and therefore sue these
26   DEFENDANTS by such fictitious names. PLAINTIFF will amend this Complaint
27   to allege their true names and capacities when ascertained. As such, the individual
28   DOE DEFENDANTS are sued in both their individual and official capacities.
                                                  5
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
 Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 6 of 29 Page ID #:6




 1          20.     In doing the acts and failing and omitting to act as hereinafter
 2   described, DEFENDANTS DOES 1-100 were acting on the implied and actual
 3   permission and consent of THE CITY and CHIEF MOORE.
 4          21.     DEFENDANT THE CITY is a municipal corporation duly organized
 5   and existing under the Constitution and laws of the State of California. LAPD is a
 6   local government entity and an agency of THE CITY, and all actions of the LAPD
 7   are the legal responsibility of THE CITY. THE CITY is sued in its own right on the
 8   basis of its policies, customs, and practices that gave rise to PLAINTIFF’s federal
 9   rights claims.
10          22.    DEFENDANT CHIEF MICHEL MOORE is, and was, at all times
11   relevant to this action, the LAPD police chief and a policymaker for his department.
12   He is sued in both his individual and official capacities.
13          23.    All DEFENDANTS who are natural persons, including DOES 1-100,
14   are sued individually and/or in his/her official capacity as officers, sergeants,
15   captains, commanders, supervisors, and/or civilian employees, agents, policy
16   makers, and representatives for THE CITY.
17          24.     DEFENDANTS are liable for PLAINTIFF’s injuries under California
18   law and under the doctrine of respondeat superior. Liability under California law
19   for public entities and public employees is based upon California Government Code
20   §§ 815.2 and 820.
21          25.     At all times mentioned herein, each and every DEFENDANT was the
22   agent of each and every other DEFENDANT and had the legal duty to oversee and
23   supervise the hiring, conduct and employment of each and every DEFENDANT
24   herein.
25          26.    PLAINTIFF timely filed a government claim with THE CITY on or
26   around September 25, 2020, which was denied on or around November 17, 2020.
27   PLAINTIFF filed this action within six months of THE CITY’s denial of his claim.
28   Accordingly, PLAINTIFFS have complied with the requirements of the California
                                                  6
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
 Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 7 of 29 Page ID #:7




 1   Government Claims Act.
 2          27.    Finally, at all relevant times mentioned herein, all DEFENDANTS
 3   acted as agents of all other DEFENDANTS in committing the acts alleged herein.
 4                                  JURISDICTION AND VENUE
 5          28.    This Court has subject matter jurisdiction over PLAINTIFF’s claims
 6   pursuant to 28 U.S.C. § 1331 (federal question) and 28 U.S.C. § 1343 (civil rights
 7   jurisdiction). This Court has jurisdiction to issue declaratory or injunctive relief
 8   pursuant to 28 U.S.C. §§ 2201 and 2202 and Federal Rule of Civil Procedure 57.
 9          29.    Venue is proper in the Central District of California pursuant to 28
10   U.S.C. § 1391, as all DEFENDANTS and the events giving rise to the claims herein
11   occurred in the Central District of California.
12                     FACTS COMMON TO ALL CAUSES OF ACTION
13          30.    On or around May 30, 2020, during the protests related to George
14   Floyd and other deaths of BIPOC individuals by the hands of police officers, Mr.
15   STERN documented the protests as a freelance journalist near the 3 rd Street and
16   West of Fairfax Avenue in the City of Los Angeles.
17          31.    Throughout the LAPD involved incidents, Mr. STERN was
18   completely compliant, wore his identifiable press badge, and peacefully carried his
19   hefty camera equipment.
20          32.    The first incident took place when the protests that were marching
21   stopped in front a LAPD police line on Fairfax Ave near 3rd Street at approximately
22   2:00 p.m. Mr. STERN, while at the front of the group of the protestors, participated
23   in his First Amendment protected speech and press activities by taking photos at
24   the demonstration.
25          33.    LAPD officers, who Mr. STERN is informed and believes are ARRUE
26   and CLARK, and other unidentified LAPD officers, repeatedly and aggressively
27   struck Mr. STERN forcefully in his ribs with a baton in an effort to deter his First
28   Amendment protected activities and in violation of, among other things, the Fourth
                                                  7
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
 Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 8 of 29 Page ID #:8




 1   Amendment to the United States Constitution. The LAPD officers did not give any
 2   audible order to suggest that Mr. STERN was doing anything unlawful nor were
 3   any dispersal orders given before they began battering him.
 4          34.    This incident inflicted pain in Mr. STERN’s rib area, which lasted for
 5   approximately two weeks.
 6          35.    The second incident occurred on May 30, 2020, at approximately 3:00
 7   p.m., after Mr. STERN moved away from the group of protesters and used his press
 8   credentials to access the sidewalk behind the police line. While he initially moved
 9   there to seek safety from further LAPD officers’ harassment, Mr. STERN realized
10   he was still in danger when he looked through his camera’s viewfinder and saw an
11   LAPD Officer, who Mr. STERN is informed and believes is MARTIN, directly
12   pointing a less lethal weapon at Mr. STERN. With his camera in his right hand,
13   Mr. STERN used his left hand to pull up his press credentials to inform MARTIN
14   that he was a member of the press, but MARTIN did not respond. Rather, with no
15   pretext, MARTIN fired his non-lethal weapon directly at Mr. STERN with obvious
16   intent to cause him great bodily harm. The rubber bullet forcefully hit Mr.
17   STERN’s upper right thigh. Mr. STERN was able to capture MARTIN shooting at
18   Mr. STERN using his right hand. Mr. STERN’s entire body jerked from impact,
19   which caused him to accidentally drop his camera due to the shock. The impact of
20   the rubber bullet left Mr. STERN in severe pain, which made it difficult for Mr.
21   STERN to walk and caused him to limp. The impact formed a large bruise on Mr.
22   STERN’s thigh.
23          36.    The third incident transpired the same day at approximately 3:10-3:20
24   p.m. Although Mr. STERN was in severe pain, he believed it was his civic duty to
25   remain in the area documenting the protests. However, again, he was assaulted
26   when he was grazed by a rubber bullet near his left knee. It is unknown to Mr.
27   STERN at this time of the identity of the LAPD officer that shot the rubber bullet
28   that hit his left knee.
                                                  8
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
 Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 9 of 29 Page ID #:9




 1          37.    Then, at approximately 4:10-4:20 p.m., while Mr. STERN and a
 2   fellow female journalist were walking away from 3rd Street along South Fairfax
 3   Avenue, outside Mendocino Farms, Mr. STERN witnessed his fellow journalist get
 4   shoved to the ground by a LAPD officer for no reason and unprovoked. Mr.
 5   STERN, in fear for his safety due to the continued harassment from the LAPD,
 6   proceeded to leave the protests early.
 7          38.    LAPD intentionally subjected Mr. STERN to multiple physical
 8   injuries and pain, including multiple contusions on his ribs and thigh, diminished
 9   mobility, and capacity to work for days, trauma and emotional distress. In their
10   aggressive treatment of Mr.         STERN, LAPD officers not only violated his
11   Constitutional rights and California Civil Codes, but these unlawful incidents also
12   caused Mr. STERN, physical pain, trauma, mental harm and emotional distress.
13          39.    THE CITY, through CHIEF MOORE and the LAPD, has failed to train
14   its officers in the constitutional response to peaceful demonstrations as revealed by
15   the above-described allegations. DEFENDANTS have a custom of using excessive
16   force against peaceful protestors, shooting less lethal projectiles, ramming police
17   vehicles into people participating peacefully at lawful assemblies and applying
18   policies and sanctioning actions that cause severe injury and permanent damage,
19   without warning or command, based on reckless disregard for human life or
20   specious group “suspicion.”        THE CITY has been aware of deficiencies in its
21   training since at least 2000 followed by settlement agreements in June 2005 and
22   June 2009 to revise policies and training. THE CITY is subject to prior Court
23   Orders stating that, “[l]ess lethal munitions may only be deployed on aggressive
24   and/or combative subjects in a crowd control situation.” Yet LAPD officers
25   repeatedly targeted individuals who were in no way aggressive or combative with
26   less lethal munitions causing severe injury. The unlawful crowd control, excessive
27   use of force, inter alia, DEFENDANTS utilized against Mr. Stern and others fail
28   constitutional requirements.
                                                  9
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 10 of 29 Page ID #:10




 1                                    MONELL ALLEGATIONS
 2          40.    Based upon the principles set forth in Monell v. New York City
 3   Department of Social Services, 436 U.S. 658 (1978), DEFENDANT THE CITY is
 4   liable for all or all injuries sustained by Plaintiffs as set forth herein. THE CITY
 5   bears liability because its policies, practices and/or customers were a cause of and
 6   moving force for PLAINTIFF’s injuries, and/or because THE CITY ratified the
 7   unlawful actions of its employees that caused Mr. STERN’s injuries. THE CITY
 8   and its supervisory officials, including DEFENDANT CHIEF MOORE, maintained
 9   or permitted one or more of the following policies, customs or practices which
10   displayed reckless and deliberate indifference to the constitutional rights of persons
11   such as PLAINTIFF and were a direct cause of PLAINTIFF’s damages:
12          a.     In the wake of the Derek Chauvin murder of George Floyd, THE CITY
13          and LAPD knew that there would large groups of peaceful protestors
14          exercising their First Amendment Rights and who should be protected and
15          respected, so those rights are not infringed. THE CITY and LAPD also knew
16          there was a possibility that a minority would engage in criminal activity
17          including property destruction and looting. THE CITY, through the LAPD,
18          directed, condoned, encouraged its Officers to disperse the large crowds in
19          violation of their First and Fourth Amendment rights through violent assaults
20          with less lethal projectiles and baton strikes.          Moreover, these violent
21          assaults occurred while those looting and destroying property were often
22          ignored;
23          b.     By employing and retaining as police officers and other personnel,
24          including DEFENDANTS ARRUE, CLARK, MARTIN, and DOES 1-100,
25          who DEFENDANTS THE CITY and DOE SUPERVISORS at all times
26          material herein knew or reasonably should have known had dangerous
27          propensities for abusing their authority by using excessive force, and for
28          mistreating citizens by failing to follow written Police Department’s policies
                                                  10
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 11 of 29 Page ID #:11




 1          of THE CITY, including the use of excessive force and reckless disregard for
 2          human life and safety;
 3          c.     By failing to provide adequate training and supervision to police
 4          officers with respect to constitutional limits on the use of 37 and 40 mm
 5          munitions, batons, tasers and other so called “less lethal” weapons;
 6          d.     By failing to provide adequate training and supervision for THE
 7          CITY’s police officers on how to respond properly to peaceful protests and/or
 8          members of the press during peaceful protests;
 9          e.     By inadequately supervising, training, controlling, assigning, and
10          disciplining THE CITY police officers, and other personnel, including
11          DEFENDANTS ARRUE, CLARK, MARTIN, and DOES 1-100, who
12          DEFENDANTS CITY and DOE SUPERVISORS each knew or in the
13          exercise of reasonable care should have known had the aforementioned
14          propensities and character traits including the propensity for violence,
15          reckless disregard for human life and safety, and the use of excessive force;
16          f.     By maintaining grossly inadequate procedures for reporting,
17          supervising, investigating, reviewing, disciplining and controlling the
18          intentional misconduct by DEFENDANTS ARRUE, CLARK, MARTIN,
19          and DOES 1-100, who are THE CITY’s employees and police officers;
20          g.     By failing to adequately train officers, including DEFENDANTS
21          ARRUE, CLARK, MARTIN, and DOES 1-100, and failing to institute
22          appropriate policies, regarding constitutional procedures and practices for
23          use of force and reckless disregard for human life and safety;
24          h.     By failing to discipline or retrain THE CITY police officers’ including
25          DEFENDANTS ARRUE, CLARK, MARTIN, and DOES 1-100, for conduct
26          such as use of force and reckless disregard for human life and safety;
27          i.     By condoning and encouraging of THE CITY’s police officer, and
28          other personnel, including DEFENDANTS ARRUE, CLARK, MARTIN,
                                                  11
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 12 of 29 Page ID #:12




 1          and DOES 1-100, in the belief that they can violate the rights of persons, such
 2          as PLAINTIFF, with impunity, and that such conduct will not adversely
 3          affect their opportunities for promotion and other employment benefits; and
 4          j.      By ratification by the highest levels of authority of the specific
 5          unconstitutional acts alleged in this Complaint.
 6          41.     On multiple occasions, THE CITY has condoned, allowed, and/or
 7   encouraged the use of excessive force and the violation of the constitutional rights
 8   by its officers.
 9                                   FIRST CAUSE OF ACTION
10               FIRST AMENDMENT TO THE U.S. CONSTITUTION (42 U.S.C. §
11                                              1983)
12                                (AGAINST ALL DEFENDANTS)
13          42.     The allegations PLAINTIFF sets forth in this complaint are hereby re-
14   alleged and incorporated by reference.
15          43.     This cause of action is asserted against all DEFENDANTS.
16          44.     DEFENDANTS’ conduct, described above, violated PLAINTIFF’s
17   rights to freedom of speech, assembly, and association under the First Amendment
18   to the United States Constitution.
19          45.     Mr. STERN was engaged in constitutionally protected activity when
20   he went with others on Fairfax near 3rd Street in Los Angeles and took photographs
21   of the events as a freelance photographer.
22          46.     DEFENDANTS, including ARRUE, CLARK, MARTIN, and DOES
23   1-100 prevented Mr. STERN from continuing to engage in the protected activity by
24   wrongfully assaulting and battering him, and using excessive force when prodding
25   him with a baton and shooting him multiple times with less lethal projectiles.
26          47.     Further, DEFENDANTS, including ARRUE, CLARK, MARTIN, and
27   DOES 1-100 used widespread excessive and unnecessary force against Mr. STERN
28   and others gathered in peaceful protest.
                                                  12
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 13 of 29 Page ID #:13




 1          48.       DEFENDANTS’ conduct prevented Mr. STERN to freely express his
 2   First Amendment Rights, which is his right as a member of the press.
 3          49.    The DEFENDANTS employed the above-mentioned tactics under
 4   baseless speculation of some potential unlawful activity by some unknown
 5   individual(s).
 6          50.    Mr. STERN’s protected activity under the First Amendment was a
 7   substantial or motivating factor in DEFENDANTS’ conduct.
 8          51.    DEFENDANTS’ conduct was excessive and unreasonable as
 9   PLAINTIFF and posed no threat whatsoever, and especially no immediate threat of
10   death or serious bodily injury at the time of the shooting and was not aggressive or
11   combative. PLAINTIFF possessed his press credentials when he sustained his
12   injuries without receiving any audible orders from DEFENDANTS.
13          52.    Further, DEFENDANTS ARRUE, CLARK, MARTIN and DOES 1-
14   100, conduct of shooting of less lethal weapons and excessive use of force violated
15   their training and police officer standard training.
16          53.    DEFENDANTS DOES, among whom are supervisors, are liable for
17   their direct actions as supervisors which caused the deprivation of Mr. STERN’s
18   constitutional rights.
19          54.    DEFENDANTS THE CITY and CHIEF MOORE are liable pursuant
20   to Monell because it maintained, condoned and/or permitted a policy, custom and/or
21   practice of conscious disregard of and reckless indifference to Constitutional rights
22   which was a moving force in the violation of Mr. STERN’s rights and/or because it
23   ratified the actions of its employees.
24          55.    DEFENDANT THE CITY was deliberately indifferent to the obvious
25   consequences of its failure to train its officers adequately.
26          56.    The failure of DEFENDANT THE CITY to provide adequate training
27   caused the deprivation of PLAINTIFF’ rights by DEFENDANTS ARRUE,
28   CLARK, MARTIN and DOES 1-100; that is DEFENDANTS’ failure to train is so
                                                  13
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 14 of 29 Page ID #:14




 1   closely related to the deprivation of PLAINTIFF’s rights as to be the moving force
 2   that caused the ultimate injury.
 3          57.    As a direct and legal result of DEFENDANTS’ acts and omissions,
 4   Mr. STERN was injured and subjected to physical pain and suffering, and extreme
 5   and severe emotional distress.
 6          58.    As alleged herein, DEFENDANT THE CITY, maintained, inter alia,
 7   unconstitutional customs, practices, and policies as set forth herein, including but
 8   not limited to:
 9          a.     Directing, encouraging, promoting, tolerating and encouraging the use
10          of unnecessary and excessive force;
11          b.     Employing and retaining as police officers and other personnel,
12          including DEFENDANTS ARRUE, CLARK, MARTIN, and DOES
13          OFFICERS, who DEFENDANTS THE CITY and DOE SUPERVISORS at
14          all times material herein knew or reasonably should have known had
15          dangerous propensities for abusing their authority by using excessive force,
16          and for mistreating citizens by failing to follow written LAPD’s policies,
17          including the use of excessive force and reckless disregard for human life and
18          safety;
19          c.     Inadequately supervising, training, controlling, assigning, and
20          disciplining police officers and other personnel, including DEFENDANTS
21          ARRUE, CLARK, MARTIN, and DOES OFFICERS, who DEFENDANTS
22          THE CITY and DOE SUPERVISORS each knew or in the exercise of
23          reasonable care should have known had the aforementioned propensities and
24          character traits including the propensity for violence, reckless disregard for
25          human life and safety, and the use of excessive force;
26          d.     By maintaining grossly inadequate procedures for reporting,
27          supervising, investigating, reviewing, disciplining and controlling the
28          intentional misconduct by DEFENDANTS ARRUE, CLARK, MARTIN,
                                                  14
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 15 of 29 Page ID #:15




 1          and DOES OFFICERS, who employees and police officers of THE CITY;
 2          e.     By failing to adequately train officers, including DEFENDANTS
 3          ARRUE, CLARK, MARTIN, and DOES OFFICERS, and failing to institute
 4          appropriate policies, regarding constitutional procedures and practices for
 5          use of force and reckless disregard for human life and safety;
 6          f.     By failing to discipline THE CITY police officers’ conduct, including
 7          DEFENDANTS ARRUE, CLARK, MARTIN, and DOES OFFICERS, for
 8          use of force and reckless disregard for human life and safety;
 9          g.     By ratifying the intentional misconduct of DEFENDANTS ARRUE,
10          CLARK, MARTIN, and DOES OFFICERS, and other police officers, who
11          are police officers of THE CITY, and commit unlawful use of force with
12          reckless disregard for human life and safety;
13          h.     By failing to properly and meaningfully investigate claims of reckless
14          disregard for human life and safety and excessive force by LAPD officers,
15          including DEFENDANTS ARRUE, CLARK, MARTIN, and DOES
16          OFFICERS; and
17          i.     By having and maintaining an unconstitutional custom and practice of
18          reckless disregard for human life and safety, using excessive force, failing to
19          obtain medical care, depriving persons of life, liberty, and property so as to
20          shock the conscience, which is also demonstrated by inadequate training
21          regarding these subjects.
22          j.      The customs and practices of THE CITY, DEFENDANTS ARRUE,
23          CLARK, MARTIN, and DOES OFFICERS, and DOE SUPERVISORS were
24          done with a deliberate indifference to individuals’ safety and rights.
25          59.    DEFENDANTS THE CITY, CHIEF MOORE, ARRUE, CLARK,
26   MARTIN, and DOES 1-100 together with various other officials, whether named
27   or unnamed, had either actual or constructive knowledge of the deficient policies,
28   practices and customs alleged in the paragraphs above. Despite having knowledge
                                                  15
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 16 of 29 Page ID #:16




 1   as stated above, these DEFENDANTS condoned, tolerated and through actions and
 2   inactions thereby ratified such policies. Said DEFENDANTs also acted with
 3   deliberate indifference to the foreseeable effects and consequences of these policies
 4   with respect to the constitutional rights of PLAINTIFF, and other individuals
 5   similarly situation.
 6          60.       By perpetuating, sanctioning, tolerating and ratifying the outrageous
 7   conduct and other wrongful acts, DEFENDANTS THE CITY, CHIEF MOORE,
 8   ARRUE, CLARK, MARTIN and DOES 1-100 acted with an intentional, reckless,
 9   and callous disregard toward Mr. STERN’s constitutional and state rights.
10   DEFENDANTS and each of their actions were willful, wanton, oppressive,
11   malicious, fraudulent, and extremely offensive and unconscionable to any person
12   of normal sensibilities.
13          61.       PLAINTIFF is informed and believe and thereon allege that the acts of
14   the DEFENDANTS ARRUE, CLARK, MARTIN and DOES 1-100; were willful,
15   malicious, intentional, reckless and/or were performed in willful and conscious
16   disregard of Mr. STERN’s rights, justifying the awarding of punitive and exemplary
17   damages against the individual Defendants in an amount to be determined at the
18   time of trial.
19          62.       Accordingly, DEFENDANTS are each liable to PLAINTIFF for
20   compensatory damages and individual DEFENDANTS are liable for punitive
21   damages, under 42 U.S.C. § 1983. PLAINTIFF seeks attorney fees under this claim
22   pursuant to 42 U.S.C. §1988.
23                                  SECOND CAUSE OF ACTION
24          FOURTH AMENDMENT TO THE U.S. CONSTITUTION (42 U.S.C.
25                                             § 1983)
26                                 (AGAINST ALL DEFENDANTS)
27          63.       The allegations set forth in this complaint are hereby re-alleged and
28   incorporated by reference.
                                                  16
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 17 of 29 Page ID #:17




 1             64.   DEFENDANTS’ conduct, described above, violated PLAINTIFF’s
 2   rights to be free from unreasonable and excessive or arbitrary force without
 3   reasonable or probable cause under the Fourth Amendment to the United States
 4   Constitution.
 5             65.   DEFENDANTS ARRUE, CLARK, and DOES 1-100, battered
 6   PLAINTIFF with a baton.
 7             66.   DEFENDANTS DOE MARTIN AND ANOTHER DOE OFFICER
 8   shot PLAINTIFF with less lethal rounds multiple times resulting in multiple
 9   contusions, diminished mobility and inability to work for days.
10             67.   DEFENDANTS’ conduct was excessive and unreasonable as
11   PLAINTIFF and posed no immediate threat of death or serious bodily injury at the
12   time of the shooting. PLAINTIFF possessed his press credentials when he sustained
13   his injuries without receiving any audible orders from DEFENDANTS.
14             68.   Further, DEFENDANTS ARRUE, CLARK, MARTIN and DOES 1-
15   100, conduct of shooting of less lethal weapons and excessive use of force violated
16   their training and police officer standard training.
17             69.   DEFENDANTS DOES, who are supervisors, are liable for their direct
18   actions as supervisors which caused the deprivation of Mr. STERN’s constitutional
19   rights.
20             70.   On information and belief, DEFENDANTS ARRUE, CLARK,
21   MARTIN, and other DOES 1-100 involved were not disciplined, reprimanded,
22   retrained, suspended, or otherwise penalized in connection with Mr. STERN’s
23   injuries.
24             71.   On information and belief, THE CITY failed to properly and
25   adequately train DEFENDANTS ARRUE, CLARK, MARTIN and DOES 1-100,
26   including but not limited to, with regard to the use of physical force, and less than
27   lethal force on individuals peacefully protesting and/or members of the press
28   documenting the protests.
                                                  17
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 18 of 29 Page ID #:18




 1          72.    DEFENDANTS THE CITY and CHIEF MOORE are liable pursuant
 2   to Monell because it maintained, condoned and/or permitted a policy, custom and/or
 3   practice of conscious disregard of and reckless indifference to Constitutional rights
 4   which was a moving force in the violation of Mr. STERN’s rights and/or because it
 5   ratified the unconstitutional conduct of its employees.
 6          73.    DEFENDANTS THE CITY and CHIEF MOORE were deliberately
 7   indifferent to the obvious consequences of its failure to train its officers adequately.
 8          74.    The failure of DEFENDANT THE CITY to provide adequate training
 9   caused the deprivation of PLAINTIFF’ rights by DEFENDANTS DOE ARRUE,
10   DOE CLARK, DOE MARTIN and DOES 1-100; that is Defendants’ failure to train
11   is so closely related to the deprivation of PLAINTIFF’s rights as to be the moving
12   force that caused the ultimate injury.
13          75.    As a direct and legal result of DEFENDANTS’ acts and omissions,
14   Mr. STERN was injured and subjected to physical pain and suffering, and extreme
15   and severe emotional distress.
16          76.    The aforementioned customs and practices of THE CITY were
17   implemented and/or maintained with deliberate indifference to individuals’ safety
18   and rights.
19          77.    DEFENDANTS THE CITY, CHIEF MOORE, ARRUE, CLARK,
20   MARTIN and DOES 1-100, together with various other officials, whether named
21   or unnamed, had either actual or constructive knowledge of the deficient policies,
22   practices and customs alleged in the paragraphs above. Despite having knowledge
23   as stated above, these DEFENDANTS condoned, tolerated and through actions and
24   inactions thereby ratified such policies. Said DEFENDANTs also acted with
25   deliberate indifference to the foreseeable effects and consequences of these policies
26   with respect to the constitutional rights of PLAINTIFF, and other individuals
27   similarly situation.
28          78.    By perpetuating, sanctioning, tolerating, and ratifying the outrageous
                                                  18
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 19 of 29 Page ID #:19




 1   conduct and other wrongful acts, DEFENDANTS THE CITY, CHIEF MOORE,
 2   ARRUE, CLARK, MARTIN and DOES 1-100 acted with an intentional, reckless,
 3   and callous disregard toward Mr. STERN, and of the constitutional as well as
 4   human rights of PLAINTIFF. DEFENDANTS and each of them, actions were
 5   willful, wanton, oppressive, malicious, fraudulent, and extremely offensive and
 6   unconscionable to any person of normal sensibilities.
 7          79.       PLAINTIFF is informed and believe and thereon allege that the acts of
 8   the DEFENDANTS ARRUE, CLARK, MARTIN and DOES 1-100; were willful,
 9   malicious, intentional, reckless and/or were performed in willful and conscious
10   disregard of Mr. STERN’s rights, justifying the awarding of punitive and exemplary
11   damages against the individual Defendants in an amount to be determined at the
12   time of trial.
13          80.       Accordingly, DEFENDANTS are each liable to PLAINTIFF for
14   compensatory damages and individual DEFENDANTS are liable for punitive
15   damages, under 42 U.S.C. § 1983. PLAINTIFF seeks attorney fees under this claim
16   pursuant to 42 U.S.C. § 1988.
17                                   THIRD CAUSE OF ACTION
18                       VIOLATION OF BANE ACT (CIVIL CODE § 52.1)
19                                 (AGAINST ALL DEFENDANTS)
20          81.       The allegations set forth in this complaint are hereby re-alleged and
21   incorporated by reference.
22          82.       As alleged herein, DEFENDANTS, each of them, interfered by threats,
23   intimidation, coercion or violence with PLAINTIFF’s rights under state and federal
24   laws and under the state and federal Constitution including, without limitation, the
25   right to be free from excessive force, the right to due process, and the right to bodily
26   integrity and protection from bodily harm, including his rights under Civil Code §
27   43, Penal Code §§ 149, 240, and 242, and his rights under the First, Fourth and
28   Fourteenth Amendments to the United States Constitution and his rights under
                                                  19
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 20 of 29 Page ID #:20




 1   Article 1, Sections 1, 7 and/or 13 of the United States Constitution and his rights
 2   under Article 1, Sections 1, 7 and/or 13 of the California Constitution.
 3          83.    DEFENDANTS’ conduct caused PLAINTIFF extreme pain and
 4   suffering both with regards to physical and mental suffering.
 5          84.    As a result of their conduct, DEFENDANTS are liable for
 6   PLAINTIFF’s injuries, either because they were integral participants in the
 7   misconduct, or because they failed to intervene to prevent these violations, or under
 8   the doctrine of respondeat superior.
 9          85.    As a direct and legal result of DEFENDANTS’ acts and omissions,
10   PLAINTIFF suffered damages, including, without limitation, pain and suffering,
11   physical injuries and sickness, emotional distress, psychological injury, medical
12   expenses, attorneys’ fees, and costs of suit.
13          86.    PLAINTIFF is informed and believes, and thereon alleges, that the acts
14   of the individual DEFENDANTS were willful, malicious, intentional, oppressive,
15   reckless and/or were done win willful and conscious disregard of the rights, welfare,
16   and safety of PLAINTIFF, thereby justifying the awarding of punitive and
17   exemplary damages in an amount to be determined at time of trial.
18          87.    PLAINTIFF brings this claim seeking all damages under state law.
19   PLAINTIFF also seeks reasonable attorneys’ fees under this claim pursuant to Civil
20   Code Section 52.1.
21                                 FOURTH CAUSE OF ACTION
22           ASSAULT AND BATTERY (GOV. CODE § 820 and CALIFORNIA
23                                      COMMON LAW)
24                                (AGAINST ALL DEFENDANTS)
25          88.    The allegations set forth in this complaint are hereby re-alleged and
26   incorporated by reference.
27          89.    DEFENDANTS ARRUE, CLARK, MARTIN, and DOES                               1-100
28   while working as police officers for the LAPD and acting within the course and
                                                  20
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 21 of 29 Page ID #:21




 1   scope of their duties, employed by THE CITY, wrongfully, unlawfully,
 2   intentionally, and violently touched and battered Mr. STERN sustaining serious
 3   injuries.
 4           90.   DEFENDANTS ARRUE, CLARK, MARTIN, and DOES 1-100 had
 5   no legal justification for their actions, and DEFENDANTS ARRUE, CLARK,
 6   MARTIN, and DOES 1-100 use of force against Mr. STERN, unjustified battering
 7   of his ribs with a baton, shooting less lethal projectiles and ignoring pleas that
 8   PLAINTIFF is a member of the press. DEFENDANTS used threatening conduct
 9   while PLAINTIFF received no audible orders, while carrying out their duty as
10   officers and as THE CITY employees was an unreasonable use of force.
11           91.   DEFENDANTS ARRUE, CLARK, MARTIN, and DOES 1-100 also
12   intentionally used unreasonable force against PLAINTIFF including, but not
13   limited to, battered ribs with a baton and multiple shots of less lethal rounds on
14   PLAINTIFF to cause severe physical pain, multiple contusions, diminished
15   mobility, and capacity to work and mental and emotional distress when he posed
16   no threat to the officers or anyone else and did not receive audible orders from the
17   officers. Upon information and belief, PLAINTIFF was assaulted, battered and
18   shot.
19           92.   As a direct and proximate result of DEFENDANTS’ conduct as
20   alleged above, Ms. STERN was caused to suffer severe pain and suffering.
21           93.   THE CITY is vicariously liable for DEFENDANTS ARRUE,
22   CLARK, MARTIN, and DOES’ 1-100 wrongful acts pursuant to § 815.2(a) of the
23   California Government Code, which provides that a public entity is liable for the
24   injuries caused by its employees within the scope of the employment if the
25   employee’s act would subject him or her to liability.
26           94.   PLAINTIFF is informed and believes and thereon alleges that the
27   DEFENDANTS’ conduct was malicious, wanton, oppressive, and accomplished
28   with a conscious disregard for the rights of PLAINTIFF, entitling PLAINTIFF to
                                                  21
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 22 of 29 Page ID #:22




 1   an award of exemplary and punitive damages in an amount to be determined at time
 2   of trial.
 3          95.     As a result of their conduct, DEFENDANTS are liable for
 4   PLAINTIFF’s injuries, either because they were integral participants in the assault
 5   and battery, or because they failed to intervene to prevent these violations, or
 6   under the doctrine of respondeat superior.
 7          96.     PLAINTIFF is seeking all damages under this claim.
 8                                   FIFTH CAUSE OF ACTION
 9               NEGLIGENCE (GOV. CODE § 820 and CALIFORNIA COMMON
10                                             LAW)
11                                (AGAINST ALL DEFENDANTS)
12          97.     PLAINTIFF re-alleges the information set forth in the preceding
13   paragraphs and incorporates them into this cause of action as if they were fully
14   alleged herein.
15          98.     Defendants owed a duty of care to PLAINTIFF and were required to
16   use reasonable diligence to ensure that Mr. STERN were not harmed by
17   Defendants’ acts or omissions.
18          99.     The actions and omissions of DEFENDANT DOES 1 -100 toward
19   PLAINTIFF were negligent and reckless, including but not limited to:
20          a.      The failure to properly and adequately assess the need to and use force
21          against PLAINTIFF;
22          b.      The failure to monitor and record any use of force by THE CITY,
23          including DEFENDANTS DOES 1-100;
24          c.      The failure to monitor and record any injuries specifically caused by
25          the use of force by THE CITY, CHIEF MOORE, including DEFENDANTS
26          ARRUE, CLARK, MARTIN, and DOES 1-100;
27          d.      The negligent tactics and handling of the situation with PLAINTIFF;
28          e.      The negligent use of force against PLAINTIFF including striking him
                                                  22
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 23 of 29 Page ID #:23




 1          in the ribs with a baton, shooting less lethal projectiles that struck
 2          PLAINTIFF multiple times left him in a state of torturous pain;
 3          f.       The failure to properly train and supervise employees, both
 4          professional and less professional, including DEFENDANTS DOES 1-100;
 5          g.       The failure to ensure that adequate numbers of employees with
 6          appropriate education and training were available to meet the needs of and
 7          protect the rights of PLAINTIFF;
 8          h.       The failure to provide prompt medical care to PLAINTIFF; and
 9          i.       The negligent handling of evidence and witnesses.
10          100. As a direct and proximate result of DEFENDANTS’ conduct as
11   alleged above, and other undiscovered negligent conduct, PLAINTIFF was caused
12   to suffer severe pain and suffering, both physically and emotionally.
13          101. In addition, at the aforementioned date, time and place,
14   DEFENDANTS negligently, carelessly and without reasonable care, prodded, shot
15   and violently battered PLAINTIFF.
16          102. DEFENDANTS              ARRUE,        CLARK,      MARTIN       and/or      other
17   employees of the LAPD, while acting within the course and scope of their
18   employment and duties, failed to use proper pre-shooting less lethal and use of
19   force-related police. Consequently, Plaintiffs allege that their negligent acts and
20   omissions were a direct cause of Mr. STERN’s injuries.
21          103. DEFENDANT THE CITY is vicariously liable for the wrongful acts
22   of DEFENDANTS pursuant to § 815.2(a) of the California Government Code,
23   which provides that a public entity is liable for the injuries caused by its employees
24   within the scope of the employment if the employee’s act would subject him or her
25   to liability.
26          104. The aforementioned acts and omissions of DEFENDANTS ARRUE,
27   CLARK, MARTIN, and DOES 1-100 were committed by them knowingly,
28   willfully and maliciously, with the intent to harm, injure, vex, harass and oppress
                                                  23
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 24 of 29 Page ID #:24




 1   PLAINTIFF, with conscious disregard to his known rights and deliberate
 2   indifference to the risk of injury to PLAINTIFF. By reason thereof, PLAINTIFF
 3   seeks punitive and exemplary damages from DEFENDANTS, and each of them,
 4   (except DEFENDANT THE CITY) in an amount as proved.
 5          105. DEFENDANT THE CITY knew or reasonably should have known
 6   that DEFENDANTS ARRUE, CLARK, MARTIN, and DOES 1-100 would engage
 7   in such a violent misconduct against PLAINTIFF, during the course and scope of
 8   their employment, and that, as a direct and proximate result of those violations,
 9   PLAINTIFF would suffer injuries as alleged herein.
10          106. DEFENDANTS had the authority to supervise, prohibit, control,
11   and/or regulate DEFENDANT officers so as to prevent these acts and omissions
12   from occurring.
13          107. DEFENDANTS failed to exercise due care by hiring, retaining and
14   failing to supervise, prohibit, control or regulate DEFENDANTS ARRUE,
15   CLARK, MARTIN, and DOES 1-100.                    As a direct and proximate result of
16   DFEENDANTS’ negligent hiring, retention and supervision, control and regulation
17   of DEFENDANT officers, PLAINTIFF has suffered and continues to suffer injuries
18   entitling him to damages in amounts to be proven at trial.
19          108. By the aforesaid acts and omissions of DEFENDANTS, and each of
20   them, PLAINTIFF has been directly and legally caused to suffer actual damages
21   including, but not limited to, extreme pain and suffering both with regards to
22   physical and mental suffering.
23          109. As a further direct and legal result of the acts and conduct of
24   DEFENDANTS, and each of them, as aforesaid, PLAINTIFF has been caused to
25   and did suffer and continues to suffer severe emotional and mental distress,
26   anguish, humiliation, embarrassment, fright, shock, pain, discomfort, anxiety,
27   psychological harm, physical pain and suffering. The exact nature and extent of
28   said injuries is presently unknown to Mr. STERN. PLAINTIFF does not know at
                                                  24
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 25 of 29 Page ID #:25




 1   this time the exact duration or permanence of said injuries but is informed and
 2   believes and thereon alleges that some if not all of the injuries are reasonably
 3   certain to be permanent in character.
 4          110. As a result of their conduct, DEFENDANTS are liable for
 5   PLAINTIFF’s injuries, either because they were integral participants in the assault
 6   and battery, or because they failed to intervene to prevent these violations, or under
 7   the doctrine of respondeat superior.
 8          111. PLAINTIFF is informed and believes, and thereon alleges, that the
 9   DEFENDANTS, and each of them, by engaging in the aforementioned acts and/or
10   in authorizing and/or ratifying such acts, engaged in willful, malicious, intentional,
11   oppressive and despicable conduct, and acted with willful and conscious disregard
12   of the rights, welfare and safety of PLAINTIFF, thereby justifying the award of
13   punitive and exemplary damages in an amount to be determined at trial.
14                                   SIXTH CAUSE OF ACTION
15               INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
16                                (AGAINST ALL DEFENDANTS)
17          112. The allegations set forth in this complaint are hereby re-alleged and
18   incorporated by reference.
19          113. DEFENDANTS ARRUE, CLARK, MARTIN, and DOES 1-100
20   conduct as described above was extreme and outrageous and was done with the
21   intent of causing PLAINTIFF to suffer emotional distress or with reckless disregard
22   as to whether their conduct would cause her to suffer such distress.
23          114. By the aforesaid acts and omissions of DEFENDANT officers, and
24   each of them, Ms. STERN has been directly and legally caused to suffer actual
25   damages including, but not limited to, extreme pain and suffering both with regards
26   to physical and mental suffering.
27          115. As a further direct and legal result of the acts and conduct of
28   DEFENDANTS, and each of them, as aforesaid, PLAINTIFF has been caused to
                                                  25
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 26 of 29 Page ID #:26




 1   and did suffer and continues to suffer physical pain and injury, severe emotional
 2   and mental distress, anguish, humiliation, embarrassment, fright, shock, pain,
 3   discomfort, anxiety, physical pain and suffering. The exact nature and extent of
 4   said injuries is presently unknown to Mr. STERN. PLAINTIFF does not know at
 5   this time the exact duration or permanence of said injuries but is informed and
 6   believes, and thereon alleges, that some if not all of the injuries are reasonably
 7   certain to be permanent in character.
 8          116. As a result of their conduct, DEFENDANTS are liable for
 9   PLAINTIFF’s injuries, either because they were integral participants in the assault
10   and battery, or because they failed to intervene to prevent these violations, or under
11   the doctrine of respondeat superior.
12          117. PLAINTIFF is informed and believes, and thereon alleges, that the
13   DEFENDANTS, and each of them, by engaging in the aforementioned acts and/or
14   in authorizing and/or ratifying such acts, engaged in willful, malicious, intentional,
15   oppressive and despicable conduct, and acted with willful and conscious disregard
16   of the rights, welfare, and safety of PLAINTIFF, thereby justifying the award of
17   punitive and exemplary damages in an amount to be determine at trial.
18                                 SEVENTH CAUSE OF ACTION
19                 NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
20                                (AGAINST ALL DEFENDANTS)
21          118. The allegations set forth in this complaint are hereby re-alleged and
22   incorporated by reference.
23          119. In the alternative, DEFENDANTS ARRUE, CLARK, MARTIN, and
24   DOES 1-100 conduct as described above was done in a careless or negligent
25   manner, without consideration for the effect of such conduct upon PLAINTIFF’s
26   emotional well-being.
27          120. By the aforesaid acts and omissions of DEFENDANT officers, and
28   each of them, Ms. STERN has been directly and legally caused to suffer actual
                                                  26
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 27 of 29 Page ID #:27




 1   damages including, but not limited to, extreme pain and suffering both with regards
 2   to physical and mental suffering.
 3             121. As a further direct and legal result of the acts and conduct of
 4   DEFENDANTS, and each of them, as aforesaid, PLAINTIFF has been caused to
 5   and did suffer and continues to suffer physical pain and injury, severe emotional
 6   and mental distress, anguish, humiliation, embarrassment, fright, shock, pain,
 7   discomfort, anxiety, physical pain and suffering. The exact nature and extent of
 8   said injuries is presently unknown to Mr. STERN. PLAINTIFF does not know at
 9   this time the exact duration or permanence of said injuries but is informed and
10   believes, and thereon alleges, that some if not all of the injuries are reasonably
11   certain to be permanent in character.
12             122. As a result of their conduct, DEFENDANTS are liable for
13   PLAINTIFF’s injuries, either because they were integral participants in the assault
14   and battery, or because they failed to intervene to prevent these violations, or under
15   the doctrine of respondeat superior.
16             123. PLAINTIFF is informed and believes, and thereon alleges, that the
17   DEFENDANTS, and each of them, by engaging in the aforementioned acts and/or
18   in authorizing and/or ratifying such acts, engaged in willful, malicious, intentional,
19   oppressive and despicable conduct, and acted with willful and conscious disregard
20   of the rights, welfare, and safety of PLAINTIFF, thereby justifying the award of
21   punitive and exemplary damages in an amount to be determine at trial.
22                                     PRAYER FOR RELIEF
23        WHEREFORE, PLAINTIFF prays for judgment against DEFENDANTS
24   CITY OF LOS ANGELES, CHIEF MICHEL MOORE, ARRUE, CLARK,
25   MARTIN, DOES 1-100, and each of them, as follows:
26        1.        For general economic and non-economic damages according to proof;
27        2.        For special damages according to proof;
28        3.        For punitive damages where allowed by law against the individual,
                                                  27
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 28 of 29 Page ID #:28




 1   non-government entity, DEFENDANTS in an amount to be proven at trial;
 2        4.       For equitable relief;
 3        5.       For prejudgment interest;
 4        6.       For costs of suit incurred herein;
 5        7.       For attorney’s fees as allowed by law;
 6        8.       For civil penalties as allowed by law;
 7        9.       For such other and further relief as this Court deems just and proper,
 8   and appropriate.
 9
10
11   Date: May 4, 2021                                 V. JAMES DESIMONE LAW
12
13                                                     By:
14                                                           V. JAMES DESIMONE, ESQ.
                                                             CARMEN SABATER, ESQ.
15                                                           DIEM T. HA, ESQ.
16
                                                             Attorneys for PLAINTIFF,
17
                                                             NICHOLAS STERN
18
19
20
21
22
23
24
25
26
27
28
                                                  28
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
Case 2:21-cv-03760-VAP-E Document 1 Filed 05/04/21 Page 29 of 29 Page ID #:29




 1                                 DEMAND FOR JURY TRIAL
 2        PLAINTIFF hereby demands a trial by jury.
 3
 4   Date: May 4, 2021                                 V. JAMES DESIMONE LAW
 5
 6                                                     By:
 7                                                           V. JAMES DESIMONE, ESQ.
                                                             CARMEN SABATER, ESQ.
 8                                                           DIEM T. HA, ESQ.
 9
                                                             Attorneys for PLAINTIFF,
10
                                                             NICHOLAS STERN
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  29
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Stern v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-CV-03760                                                Carmen D. Sabater, Esq.
                                                                                  Diem T. Ha, Esq.
